Title: From Thomas Jefferson to Richard Paul Jodrell, 2 July 1787
From: Jefferson, Thomas
To: Jodrell, Richard Paul



Paris July 2. 1787.

Mr. Jefferson’s compliments to Mr. Joddrell and thanks him for the copy of the Persian Heroine which he was so good as to send him, and which he finds here on his return from a journey of 3. or 4. months. Not having yet had a moment to look into a book of any kind he has still to come the pleasure of reading this, which he is persuaded from it’s reputation, and that of it’s author, will be great.
